Title: From George Washington to Anne-César, chevalier de La Luzerne, 24 June 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters Newburgh 24th June
                     1782
                  
                  I was in the moment of sending off a dispatch to Count de
                     Rochambeau, of which I have the honor to inclose a Copy, when your Excellency’s
                     Letter of the 14th Instant arrived.
                  I have only to refer you to my Letter of the 28th of April for a
                     perfect state of Matters in this Quarter; and as little alteration has taken
                     place since that period, your Excellency will readily perceive the
                     impracticability of the movement expected by Congress (and mentioned in your
                     letter to Count de Rochambeau) especially too, when you consider how unprepared
                     we are to encounter any Expense that we can possibly avoid.
                  My Ideas on this head, the removal of the French Army in our present state of
                     uncertainty, The consequent call of the Militia to
                     occupy the Posts they would leave and cover the Stores, Shipping &ca
                     which necessarily remain— and on the general posture
                     of our affairs, were communicated fully to the secretary at War when he was
                     here, with a request that he would unfold them to your Excellency, as I could
                     not commit them to Paper without a Cypher.
                  The Enemy from the best intelligence I get from New York have
                     made no detachment. Things remain there in Statu-quo they seem to be suspended
                     and are waiting for orders from their Court which I hear they anxiously expect.
                     As I am just stepping into a Boat for Albany and dare not commit more to paper
                     I have only to give a fresh testimony of the respect and esteem with which I
                     have the honor to be Sir Your Excellencys Most Obedt and most humble servt
                  
                     Go: Washington
                     
                  
               